DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: US 20180184814 A1 (“Nagel et al.”).

Regarding Claims 10-17, Nagel et al. discloses CLAM 10- configurable tray assembly (20) to be disposed in a fixture for storage and presentation of goods, the configurable tray assembly comprising:
a tray base plate (46, best seen in Fig. 4) with a bottom surface configured to be disposed onto a rod shelf of the fixture (see 76); and 
a plurality of pusher assemblies (124) disposed on a top surface of the tray base plate, wherein each of the plurality of pusher assemblies (124) is configured to hold Claim 11-wherein the tray base plate (46) comprises raised edges, and wherein each of the plurality of pusher assemblies (124) comprises edge clips (134)configured to engage with the raised edges to removably attach the plurality of pusher assemblies to the tray base plate (via the divider wall);Claim 12- further comprising a plurality of slider guides (78, 80) configured to removably attach the configurable tray assembly to rods (76) of the rod shelf; Claim 13-wherein each of the plurality of slider guides (78, 80) comprises: rear rod claws configured to engage with a rod (see 76) of the rod shelf located rearward in the fixture, wherein the rear rod claws (78, 80) are downward tilted; and front rod claws configured to engage with a rod of the rod shelf located forward in the fixture, wherein the front rod claws are oriented straight downward (as seen in Fig .5); Claim 14-  divider walls (66, 120), wherein a pair of the divider walls laterally encloses one of the plurality of pusher assemblies (124) to laterally guide the goods in the pusher assembly; Claim 15-wherein each of the pusher assemblies comprises: a spiral spring (configured to exert a spring force on the pusher plate, in a direction toward the stationary front plate; and
a track (along 122) configured to guide movement of the pusher plate, the movement driven by the spring force; Claim 16-wherein the track (along 122) comprises a locking notch (see 132, 128) configured to engage with the pusher plate; Claim 17-
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637